Citation Nr: 9904346	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-04 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Meniere's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970 and from December 1974 to November 1979.  

This appeal arose from a rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).  
The RO determined that new and material evidence has not been 
submitted to reopen a claim for entitlement to service 
connection for Meniere's disease. 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  As will be explained in more 
detail below, the Board determines that there was not a 
proper final rating decision on the issue of entitlement to 
service connection for Meniere's disease and therefore the 
issue on the title page has been rephrased accordingly.  

As will also be clear from the facts as outlined below, the 
veteran was not properly notified of the denial, in March 
1985, of his claims for entitlement to service connection for 
labyrinthitis, otitis media and externa, and migraine 
headaches.  The veteran is entitled to proper notification of 
the prior rating decision so that he may initiate an appeal 
(if desired) with regard to the issues of labyrinthitis, 
otitis media and externa, and migraine headaches.  When a 
claim has never been placed in appellate status by filing a 
Notice of Disagreement (NOD) the appropriate action by the 
Board is referral to the RO.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In September 1984 the RO denied the veteran's claim for an 
increased (compensable) evaluation for hearing loss.  An 
increased evaluation of 10 percent was granted for tinnitus.  

In February 1985 the veteran responded to the rating 
decision.  He wrote that he was submitting an "appeal" 
because of the increase in severity in his hearing 
impairment.  Moreover, in addition to hearing loss he listed 
symptoms including ringing in the ears, constant episodes of 
dizziness with occasional staggering, nausea, migraine 
headaches, infections of the eustachian tubes and labyrinth, 
pains in the left ear, itching, discharge, and repeated 
attacks of otitis media and externa.  He contended that his 
symptoms were related to the service connected disability.  
He claimed that he could have Meniere's disease, 
labyrinthitis, and otitis media and externa.  

The record contains a March 1985 rating decision by the RO 
wherein entitlement to service connection was denied for 
Meniere's syndrome, labyrinthitis, otitis media and externa, 
and migraine headaches.  The RO found that these were not 
shown in service and were too remote to be related to 
service.  Secondary service connection was not apparently 
addressed.  The RO also indicated that the service connected 
disabilities (presumably meaning evaluations for the service 
connected disabilities of hearing loss and tinnitus) were 
"confirmed and continued."  

A notification letter dated March 21, 1985 was sent to the 
veteran at his address of record.  The letter reads as 
follows:

WE HAVE CAREFULLY REVIEWED YOUR CLAIM FOR 
DISABILITY BENEFITS BASED UPON ALL THE 
EVIDENCE OF RECORD INCLUDING:  

   DOCTORS REPORT 012585 AND 020485  

THE EVIDENCE DOES NOT WARRANT ANY CHANGE 
IN OUR PREVIOUS DETERMINATION AS TO THE 
FOLLOWING CONDITION(S):  

TINNITUS 0% 
HEARING LOSS 0%

The letter does not refer in any way to the adjudication with 
regard to the other claimed disabilities, nor is there any 
indication that the rating decision was mailed with the 
letter.  The letter does not contain any indication that it 
was copied to the veteran's representative, Disabled American 
Veterans, and apparently no statement of procedural and 
appellate rights was included with the letter.  See 38 C.F.R. 
§§ 3.103(f) (1998) (The claimant or beneficiary and his or 
her representative will be notified in writing of decisions 
affecting the payment of benefits or granting relief.  All 
notifications will advise the claimant of the reason for the 
decision; the date the decision will be effective; the right 
to a hearing; the right to initiate an appeal by filing an 
NOD which will entitle the individual to a statement of the 
case (SOC) for assistance in perfecting an appeal; and the 
periods in which an appeal must be initiated and perfected.  
Further, any notice that VA has denied a benefit sought will 
include a summary of the evidence considered).  

In April 1985, the veteran submitted a written statement in 
which he indicated that he disagreed with the decision 
referred to in the letter dated March 21, 1985.  

The RO responded with a letter indicating that the notice of 
March 21, 1985 was "in error" because the veteran had 
already been granted a 10 percent evaluation for tinnitus.  
The RO added "we trust that this will answer your question, 
but if you have additional questions, please let us know."  

No SOC was issued by the RO in response to the veteran's 
April 1985 letter.  

From the foregoing the Board concludes that the veteran was 
not properly notified of the denial of his claim for 
entitlement to service connection for Meniere's disease.  
Therefore the current claim was not final and neither 
reopening nor new and material evidence is required.  See 
38 C.F.R. § 20.1103 (a determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected as 
prescribed).  See generally 38 U.S.C.A. § 7105 (West 1991).  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, an opportunity to address the 
question at a hearing, and whether or not the claimant has 
been prejudiced by being denied those opportunities.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The veteran is advised that de novo consideration by the 
Board in the first instance of the issue of entitlement to 
service connection for Meniere's disease based on all of the 
evidence of record could be prejudicial.  Such initial 
consideration by the Board could result in a disallowance of 
the claim, and the foregoing of procedural rights to an RO 
decision, a hearing and a supplemental statement of the case 
(SSOC).  See 38 C.F.R. §§ 3.103, 19.31 (1998).  Therefore a 
remand to the RO is the appropriate course of action.  

Furthermore, there is an outstanding NOD on the issue of 
entitlement to increased evaluations for hearing loss and 
tinnitus.  When an issue is placed in appellate status by an 
NOD, and an SOC has not been provided, the Board must issue a 
remand.  Godfrey.  An SOC must be issued unless the veteran 
withdraws his appeal.  

To ensure that the veteran is afforded due process, 38 C.F.R. 
§ 3.103, Bernard, the Board is deferring adjudication of the 
issue of entitlement to service connection for Meniere's 
disease pending a remand to the RO for further action as 
follows:  


1.  The veteran must be given the 
opportunity to submit additional evidence 
and argument on the issue of entitlement 
to service connection for Meniere's 
disease, and to request a hearing.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for Meniere's disease 
with consideration of all of the evidence 
of record and all applicable laws and 
regulations.  

3.  The RO must also issue an SOC on the 
issue of entitlement to increased 
evaluations for hearing loss and 
tinnitus.  A clear statement of 
procedural and appellate rights must be 
included.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue an SSOC.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  
- 6 -
